Citation Nr: 1542901	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  12-31 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

2. Entitlement to service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for coronary artery disease.

4. Entitlement to service connection for coronary artery disease, to include post myocardial with stent placement and coronary artery bypass graphing, to include as a result of Agent Orange exposure and as secondary to the service-connected posttraumatic stress disorder and depressive disorder.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a disability manifested by arterial spasms.

6.  Entitlement to service connection for a disability manifested by transient ischemic attacks, asserted as arterial spasms, to include as a result of Agent Orange exposure and as secondary to the service-connected posttraumatic stress disorder and depressive disorder.

7.  The propriety of the severance of service connection for posttraumatic stress disorder (PTSD).

8.  Whether the correspondence dated March 2013, regarding the issue of entitlement to an earlier effective date for an award of VA disability compensation for the service-connected PTSD, was a timely filed Notice of Disagreement (NOD).

9.  Entitlement to a disability rating in excess of 70 percent for PTSD and depressive disorder.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to February 15, 2011.

11.  Entitlement to Dependents' Educational Assistance (DEA) benefits under Title 38 of the United States Code, Chapter 35, prior to February 15, 2011.

12.  Entitlement to special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	John Berry, Esq.


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012, January 2013, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for: (1) diabetes mellitus, type II, to include as due to Agent Orange exposure, (2) coronary artery disease, to include post myocardial with stent placement and coronary artery bypass graphing, to include as a result of Agent Orange exposure and as secondary to the service-connected psychiatric disability, and (3) a disability manifested by transient ischemic attacks, asserted as arterial spasms, to include as a result of Agent Orange exposure and as secondary to the service-connected psychiatric disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO denied service connection for diabetes mellitus, type II, finding that the Veteran's type II diabetes mellitus was not related to service.

2.  The evidence received since the March 2010 rating decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for diabetes mellitus, type II.

3.  In an August 2009 rating decision, the RO denied service connection for coronary artery disease, status post myocardial infarction with stent placement and coronary artery bypass grafting, finding that the Veteran's coronary artery disease or any other cardiac conditions were not related to service.  

4.  The evidence received since the August 2009 rating decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for coronary artery disease, status post myocardial infarction with stent placement and coronary artery bypass grafting.

5.  In an October 2009 rating decision, the RO denied service connection for a disability manifested by arterial spasms, finding that the condition was not related to service.

6.  The evidence received since the October 2009 rating decision is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a disability manifested by transient ischemic attacks, asserted as arterial spasms.

7.  In a January 2013 rating decision, service connection for PTSD was reinstated effective from November 1, 2012, and thus the initial grant of service connection for this mental disorder has remained in effect from February 15, 2011; therefore, there is no longer a question or controversy regarding this discrete issue.

8.  The March 2013 correspondence from the Veteran, which expressed disagreement with the February 15, 2011, effective date assigned for an award of VA disability compensation for the service-connected PTSD in a June 2011 rating decision, was received more than one of year after the June 2011 notification letter.

9.  The clinical signs and symptoms of the Veteran's PTSD and depressive disorder do not cause total occupational and social impairment.

10.  Prior to February 15, 2011, the record evidence does not establish that the Veteran was unable to obtain and sustain gainful employment due to service-connected disabilities.

11.  Prior to February 15, 2011, the record evidence does not establish that the Veteran was not permanently and totally disabled due to a service-connected disability.

12.  The Veteran is not permanently housebound by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision, denying entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2. Since the March 2010 rating decision, new and material evidence has been received, the claim of service connection for diabetes mellitus, type II, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a)(2015).

3.  The August 2009 rating decision, denying entitlement to service connection for coronary artery disease, status post myocardial infarction with stent placement and coronary artery bypass grafting, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

4. Since the August 2009 rating decision, new and material evidence has been received, the claim of service connection for coronary artery disease, status post myocardial infarction with stent placement and coronary artery bypass grafting, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The October 2009 rating decision, denying entitlement to service connection for a disability manifested by arterial spasms, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

6. Since the October 2009 rating decision, new and material evidence has been received, the claim of service connection for a disability manifested by transient ischemic attacks, asserted as arterial spasms, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

7.  There is no longer an issue of fact or law before the Board concerning the issue of entitlement to restoration of service connection for PTSD.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2015).

8.  A timely NOD, contesting the February 15, 2011, effective date for an award of VA disability compensation for the service-connected PTSD in the June 2011 rating decision, was not received.  38 U.S.C.A. §§ 5110, 7105 (West 2002, 2014); 38 C.F.R. §§ 3.400, 20.101, 20.200, 20.201, 20.302 (2011, 2015).

9.  The criteria for a disability rating in excess of 70 percent for PTSD and depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

10.  The criteria for a total disability rating based on individual unemployability prior to February 15, 2011, have not been met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2015).

11.  The criteria for Dependents' Educational Assistance benefits prior to February 15, 2011, have not met.  38 U.S.C.A. §§ 3501, 3510, 5113 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2015).

12.  The criteria for SMC at the housebound rate have not been met.  38 C.F.R. §§ 1114(s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to 38 U.S.C.A. §§ 5103(a) and 5103A (West 2014) and 38 C.F.R. § 3.159 (2014), VA has certain duties to notify and assist the Veteran in his claims.

The Board has determined in the decision below that the Veteran did not submit an adequate and timely NOD to the June 2011 rating decision, which contested the effective date assigned for the grant of service connection for PTSD.  As such, the Board does not have appellate jurisdiction to consider the merits of that claim.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  Thus, VA is not required to take any further action to assist the claimant with this portion of the appeal.  38 U.S.C.A. § 5103A(a) (West 2014).  See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); VAOGCPREC 5-2004 (June 23, 2004).  The Veteran was properly notified of the jurisdictional problem in a June 2013 letter, and in an October 2013, statement of the case.  There has not been any allegation of any error in the notice provided to the Veteran.

The Board notes that where the underlying benefit has been granted and there is disagreement regarding a downstream issue, such as the effective date for an award of a TDIU rating, or Dependents' Educational Assistance (DEA) benefits, the claim as it arose in its initial context has been substantiated and there is no need to provide additional VCAA notice concerning the downstream issue.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case (SOC) concerning the downstream issue if the disagreement is not resolved.  The Veteran received a SOC in April 2013 citing the applicable statutes and regulations governing the assignment of an effective date for TDIU and DEA benefits and discussing the reasons and bases for not assigning earlier effective dates in this case.

In a claim for an increased evaluation, the VCAA requires generic notice, that is, namely, information sent to the Veteran indicating that he or she must submit evidence demonstrating a worsening or increase in severity of the disability, the effect that worsening has on employment, and general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2011 that fully addressed the entire notice element and was sent prior to the initial regional office decision in this matter.  The letter informed him of what evidence was required to substantiate his claim of service connection for PTSD, and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements and submissions, the Veteran and his representative demonstrated his actual knowledge of the elements necessary to substantiate his claim.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.  The VA also has a duty to assist the Veteran in the development of the claim. This duty includes assisting him in the procurement of service treatment records, pertinent medical records and providing an examination when necessary. Bernard v. Brown, 4 Vet. App. 384 (1993).

The service treatment records are associated with the claims file, as are post-service private records, VA examination and VA treatment records.  There is no indication that there are any outstanding pertinent documents or records that have not been obtained, or that are not adequately addressed in documents or records contained within the claims folder.  Since the examinations included sufficient detail as to the current severity of the Veteran's service-connected psychiatric disabilities, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 
 
The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a) , § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of the claims.

New and Material Evidence

The Veteran seeks to reopen the previously denied claims of service connection for diabetes mellitus, type II, coronary artery disease status post myocardial infarction with stent placement and coronary artery bypass grafting, and a disability manifested by arterial spasms.  In the August 2009, October 2009, and March 2010 rating decisions, the RO determined that the Veteran's service in Thailand did not expose him to Agent Orange, or other herbicides, and that his claimed conditions were not incurred in or related to service.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new and not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In May 2011 the Veteran submitted correspondence which stated that he was exposed to Agent Orange during military service.  Specifically, the Veteran stated that between July 1969 and July 1970 he was stationed at Tapao Air Base in Thailand and was exposed to Agent Orange.  The Veteran relayed an incident in July 1969 when a B-52 bomber overran the runway and exploded on July 19, 1969.  The Veteran stated that after witnessing the explosion he ran to the site of the crash to help clear the area of debris.  The Veteran stated that the area had previously been defoliated by Agent Orange, and that being in that area by the crash caused him to ingest chemical residues.  The Veteran stated that he built wire fencing at the base perimeters in areas which were heavily sprayed with herbicides.  The Veteran stated that during his service in Thailand he developed acute gastritis.  The Veteran stated that while in the Air Force he had bouts of numbness and discoloration from his shoulder to his hand.  The Veteran stated that his skin color became blue and his veins would stand out.  The Veteran stated that he took repeated trips to sick bay, and that the only relief came from taking nitroglycerin tablets.  The Veteran stated he believed that his cardiac conditions were a direct result of exposure to Agent Orange, because he had no symptoms of those diseases before being in Thailand.  The Veteran gave a detailed history of his post-military disabilities and supplemented his statement with literature from VA.gov.  

In September 2011 a memorandum regarding the Veteran's Agent Orange exposure was associated with the record.  The memorandum stated that the Joint Services Records Research Center (JSRRC) was unable to verify Agent Orange exposure due to insufficient information.  The memo noted a previous former finding from February 2010.  In an April 2012 statement, the Veteran stated that he performed perimeter security and installed fencing to provide protection at the Air Force base in Thailand.  

Regardless of any RO determination as to the matter of new and material evidence, the Board is bound to decide the threshold issue of whether the evidence is new and material before addressing the merits of the claims.  Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C.A. §§ 5108, 7104(b)).  In the case of a Veteran, who served in Thailand during the Vietnam-era, VA recognizes that Agent Orange was used on the perimeter of military bases in Thailand, including at the U-Tapao Royal Thai Air Force Base.  VA has extend the presumption of exposure to Agent Orange and the presumption of service connection for diseases associated with exposure to herbicide agents pursuant to 38 C.F.R. § 3.309(e) to a Vietnam-era Veteran, who served in Thailand at the designated bases and whose duties placed a Veteran on or near the perimeter of the base, where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.q.  

Here, the evidence received since the time of the RO's August 2009, October 2009, and March 2010 rating decisions includes statements from the Veteran regarding his proximity to the perimeter of the U-Tapao Royal Thai Air Force Base, with specific tasks and assignments which may have exposed him to Agent Orange.  This evidence was not before adjudicators when the Veteran's claims were last denied, and it is not cumulative or redundant of the evidence of record at the time of those decisions.  It also relates to an unestablished fact necessary to substantiate the Veteran's claims for service connection based on Agent Orange exposure, and raises a reasonable possibility of substantiating those claims.  Justus v. Principi.  Accordingly, the claims are reopened.  While the Board notes the determination of the September 2011 memorandum which found that the Veteran was not exposed to Agent Orange, a determination for whether or not a claim is to be reopened is a non-merit based determination.  Barnett v. Brown.  Furthermore, the Board finds that further development is necessary for the reopened claims, which will be clarified in the remand portion below.

Propriety of the Severance of Service Connection for PTSD

The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to Veterans.  38 U.S.C.A. § 511(a).  All questions in a matter, which under section 38 U.S.C.A. § 511(a), are subject to decision by the Secretary and shall be subject to one review on appeal to the Secretary.

Final decisions on such appeals shall be made by the Board.  Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law and regulation.  38 U.S.C.A. § 7104(a) (West 2014).  The Board may dismiss any appeal which fails to allege error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

The Veteran was granted service connection for a mood disorder as secondary to the service-connected chronic diarrhea in an August 2009 rating decision.  A 30 percent rating was assigned for this disability effective from April 21, 2009.

In a June 2011 rating decision, the RO granted service connection for PTSD, effective from February 15, 2011.  That decision was premised on a current diagnosis of the condition, which was related to the Veteran's distinct feelings of fear, helplessness, and horror and which stemmed from an in-service stressful event of his seeing a bomber plan go off the runway resulting in deaths and injuries to fellow service-members.  The June 2011 rating decision established a new basis of entitlement to VA compensation benefits when the RO granted service connection for the discrete psychiatric disability of PTSD.  Thus, by that same rating decision, the RO re-characterized the Veteran's service-connected psychiatric disability as PTSD and a depressive disorder (formerly a mood disorder), and increased the rating from 30 percent to 70 percent disabling, effective from February 15, 2011.

In an April 2012 rating decision, the RO proposed to sever service connection for PTSD, which was based on a finding that the Veteran's in-service stressor had not been verified and thus constituted a clear and unmistakable error in the original grant of service connection.  The RO explained that if service connection for PTSD was severed, the Veteran's overall combined evaluation would not change, and that the service-connected depressive disorder (formerly a mood disorder) would still be rated at 70 percent disabling.  See Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam) (holding that the benefit-of-the-doubt doctrine requires VA to attribute all signs and symptoms to the service-connected condition where it is not possible to separate the effects from the service-connected condition from those that are not subject to service connection).  In an August 2012 rating decision, the RO severed service connection for PTSD, effective from November 1, 2012, and the 70-percent rating for a depressive disorder (formerly a mood disorder) remained in effect.  Id.  In a January 2013 rating decision, the RO restored service connection for PTSD, effective from November 1, 2012.

As service connection for PTSD was reinstated in its entirety, this adjudicative action represents a full and complete grant of that benefit sought on appeal.  Therefore, the issue concerning the propriety of the severance of service connection for PTSD is no longer before the Board, because a "case or controversy" involving a pending adverse determination that the Veteran has taken exception to no longer exists for this discrete issue.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Accordingly, the issue concerning the propriety of the severance of service connection for PTSD is dismissed.

Timeliness of Notice of Disagreement

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200.  As to what constitutes a notice of disagreement, the Court has said that the Board determines de novo whether a document is a notice of disagreement. See Fenderson v. West, 12 Vet. App. 119 (1999); Beyrle v. Brown, 9 Vet. App. 24, 27-28 (1996).  In this regard, a notice of disagreement is a written statement reasonably expressing disagreement with and a desire to contest any aspect of the adjudication(s).  38 C.F.R. § 20.201.  A notice of disagreement requires no special wording or phrasing and is to be evaluated within the context of the overall record. Id.; see also Jarvis v. West, 12 Vet. App. 599, 561-62 (1999).

A claimant or his representative must file a notice of disagreement with a determination of the RO within one year from the date that the RO mailed notice of the determination.  38 C.F.R. § 20.302(a).  A notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  38 C.F.R. § 20.300.  If a notice of disagreement is not filed within the one year time period, the RO decision becomes final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d) (2014); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2014).  An untimely notice of disagreement deprives the Board of jurisdiction to consider the merits of an appeal.  38 U.S.C.A. § 7105(c). 

The Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal.  A timely filed notice of disagreement, however, is a jurisdictional bar to appellate consideration, and this issue may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009).  The Board is bound by the law and is without authority to grant an appeal on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  Id.

The Veteran asserts, in a March 2013 statement, his disagreement with the January 2013 rating decision, which reinstated service connection for PTSD.  The Veteran's attorney maintains that the Veteran sought a staged rating between his original date of service connection (for a mood disorder) effective April 2009, and his 70-percent rating (for the service-connected PTSD) effective February 2011.  The Veteran's attorney also argues for an earlier effective date for the 70-percent rating for the service-connected PTSD.  In support of this argument, he maintains that medical records from May 2009 show symptoms more consistent with a 50-percent rating.  Essentially, the Veteran, by and through his attorney, purports to express disagreement with the 30-percent rating assigned for the service-connected mood disorder in the August 2009 rating decision, and/or with the effective date for an award of VA disability compensation for the service-connected PTSD (i.e., the effective date for both the grant of service and for the 70-percent rating assigned for PTSD) in the June 2011 rating decision.

As will be explained below, the March 2013 statement may not be construed as a valid and timely NOD to contest the initial 30-percent rating that was assigned following the original grant of service connection for a mood disorder in the August 2009 rating decision, or to contest the effective date for an award of VA disability compensation for the service-connected PTSD in the June 2011 rating decision.

In an August 2009 rating decision, the RO granted service connection for a mood disorder, evaluated at 30 percent disabling, effective from April 21, 2009.  The grant of service connection was premised on a finding that the Veteran met the diagnostic criteria for a mood disorder, which was manifested by depression, and which was a direct physiological reaction to the Veteran's service-connected chronic diarrhea (claimed as acute gastritis).  See VA Consultation Report, dated May 2009; VA Examination Report, dated July 2009; see also 38 C.F.R. § 3.310 (2009, 2015).  

Prior to the expiration of the appeal period in August 2010, the record evidence reflects that while a May 2009 VA consultation report refers to a positive PTSD screen, the clinical data contained in that VA consultation report of May 2009 and in the VA examination report of July 2009 reveals that the Veteran did not meet the criteria for a PTSD diagnosis.  As such, at the time of the August 2009 rating decision, the record before VA contained no evidence indicating that the Veteran had a valid claim of PTSD and that he might be eligible for VA compensation for PTSD.  See, e.g., Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § [1110] requires the existence of a present disability for VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("[i]n the absence of proof of a present disability there can be no valid claim).

In October 2009, the Veteran submitted claims for (1) an increased rating for chronic diarrhea, asserting that this condition was worse since his last rating, (2) service connection for type II diabetes mellitus and a pulmonary condition, both claimed as secondary to Agent Orange exposure, and (3) entitlement to TDIU, asserting the he was unable to work due his service-connected and non-service connected disabilities.  But see Rating Decision, dated March 2010 (denying TDIU on the basis that the Veteran failed to complete and return VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability); and VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated July 2011 (received by VA in July 2011, asserting that acute gastritis and ischemic heart disease render him unemployable).  Here, during the one-year period after the issuance of the August 2009 rating decision, the Veteran did not submit or identify any additional evidence that was germane to his mental health condition, nor did he submit any correspondence disagreeing with either the percent of the disability or the effective date for his mood disorder.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 468 (2011).  The Veteran did not submit a NOD that contested any portion of the original grant of service connection for a mood disorder, initially evaluated at 30 percent disabling, effective from April 2009, within one year of the August 2009 rating decision.  See Grantham v. Brown, 114 F.3d 156, 1157-58 (Fed. Cir. 1997).  Accordingly, the Veteran's March 2013 statement is untimely to initiate an appeal of the August 2009 rating decision, with respect to either the effective date or the initial assignment of the 30-percent rating following the award of service connection for a mood disorder, and cannot serve as a valid and timely NOD as to such decision.  38 U.S.C.A. § 7105 (c).  

In a February 2011 statement, the Veteran filed claims seeking service connection for PTSD based on a current diagnosis of the condition and an in-service stressor, and an increased rating for the (already) service-connected mood disorder.  In a June 2011 rating decision, the RO granted service connection for PTSD; and, by that same rating action, the RO re-characterized the Veteran's service-connected psychiatric disability as PTSD and a depressive disorder (formerly a mood disorder), and increased the disability rating from 30 percent to 70 percent, effective from February 15, 2011 (the date of receipt of the claims for service connection for PTSD, and for an increase rating of the (already) service-connected mood disorder).

In the June 2011 rating decision, the RO found that the Veteran met the diagnostic criteria for PTSD, which was related to his fear of hostile enemy or terrorist activity in Vietnam.  See 38 C.F.R. § 3.304(f)(3) (2011, 2015); 75 Fed. Reg. 39843-39852 (July 13, 2010); VA Report of Examination, dated May 2011 (establishing that the Veteran meets the criteria for a PTSD diagnosis, which is related to fear of hostile enemy or terrorist activity in Vietnam).  The RO also found that the record evidence showed that the symptoms from the Veteran's PTSD and depressive disorder (i.e., a mood disorder) were intertwined and inseparable, and thus re-characterized his service-connected psychiatric disability, as PTSD and a depressive disorder (i.e., a mood disorder), and increased the disability rating from 30 percent to 70 percent disabling, effective from February 15, 2011.  See VA Report of Examination, dated May 2011 (establishing that the symptoms from a depressive disorder (i.e., a mood disorder due to a general medical condition) and PTSD are intertwined and inseparable).

After the issuance of the June 2011 rating decision, the Veteran filed a formal application for increased compensation based on unemployability in July 2011.  In June 2012, the Veteran, by and through his attorney, submitted a letter, in which he expressed disagreement with the June 2011 rating decision, and noted the 70-percent rating for the service-connected PTSD and depressive disorder effective February 15, 2011.  The June 2012 letter included information regarding the Veteran's alleged in-service stressor, which indicated argument against the proposed severance of service connection for PTSD made by the RO in the April 2012 rating decision.  According to the June 2012 letter, the Veteran's attorney specifically stated that "[t]he veteran understand[s] the VA will continue to evaluate his depressive disorder (previously evaluated as mood disorder) associated with chronic diarrhea at 70 percent disabling, but wishes to retain his service connection for posttraumatic stress disorder, plus increased evaluation."  Upon such consideration, the June 2012 letter does not purport to express disagreement with the June 2011 rating decision with respect to either the effective date for the award of service connection for PTSD, or the effective date for the 70-percent evaluation for the service-connected PTSD and depressive disorder (i.e., mood disorder).  Rather, the June 2012 letter purports to express disagreement with the June 2011 rating decision as specific to the 70-percent evaluation for the service-connected psychiatric disability, and with the April 2012 rating decision as specific to the proposed severance of service connection for PTSD. 

Of record is a June 2012 Report of General Information.  In this report, the RO contacted the Veteran's attorney for clarification on the June 2012 letter; and, in response, the Veteran's attorney related that the June 2012 letter served two purposes: (1) to maintain service-connection for a depressive disorder, previously evaluated as mood disorder, and (2) to appeal the severance of service connection for PTSD.  In July 2012, the RO notified the Veteran and his attorney that the proposal to sever benefits was a preliminary action, which was not appealable, and therefore the June 2012 letter could not serve as a valid NOD as to the proposed severance.  Significantly, of record is a July 2012 Report of General Information.  According to this report, the Veteran's attorney called the RO, clarifying that the June 2012 letter was a NOD to the evaluation of the Veteran's mental health conditions, and was not a NOD to the proposal to sever service connection for PTSD.  Upon such consideration, the June 2012 letter can be reasonably construed as a NOD with the June 2011 rating decision, which the Veteran has clarified the 70-percent evaluation for the service-connected PTSD (and depressive disorder) as the specific determination with which he disagreed.  See 38 C.F.R. §§ 19.26(b)-(e), 20.201 (2012, 2014).

In an August 2012 rating decision, the RO severed service connection for PTSD, effective from November 1, 2012, which did not disturb the 70-percent evaluation for a depressive disorder (i.e., a mood disorder).  In September 2012, the Veteran, by and through his attorney, submitted a statement in which he expressed disagreement with the August 2012 rating decision as to the severance of service connection for PTSD.  This statement also expresses disagreement with the other disabilities denied in the August 2012 rating decision; however, it contained no discussion concerning the effective date for an award of service connection for PTSD.  In a January 2013 rating decision, the RO reinstated service connection for PTSD effective November 1, 2012, which, in effect, again expanded the grant of service connection for a depressive disorder (i.e., a mood disorder) to include PTSD, and was combined with the 70-percent evaluation already assigned for the service-connected depressive disorder (i.e., mood disorder).  In March 2013, the Veteran, by and through his attorney, submitted a statement, which expressed disagreement with the January 2013 rating decision.

In this March 2013 statement, the Veteran, by and through his attorney, purports to express disagreement with the effective date for the 70-percent rating for PTSD.  In a June 2013 determination letter, the RO notified the Veteran that his appeal for an earlier effective for the 70-percent rating for PTSD was untimely, as it was received more than a year after the June 2011 rating decision.  In that letter, the RO explained that the January 2013 rating decision did not decide an effective date, but only decided whether the severance of service connection for PTSD was proper.  The RO further explained that the Veteran was notified of the June 2011 rating decision regarding the percent of the rating and the effective for the award of service connection for PTSD in June 2011.  The RO acknowledged the Veteran's June 2012 NOD with the June 2011 rating decision, but explained that such NOD was only in regards to the percentage assigned and made no mention of an earlier effective date.

Although the March 2013 statement purports to express disagreement with the January 2013 rating decision, the only subject of that adjudication was the issue concerning the propriety of the severance of service connection for PTSD.  As previously discussed above, entitlement to reinstatement of service connection for PTSD was made effective on November 1, 2012, the date of the severance.  Given that the January 2013 rating decision constitutes a full and complete grant of that benefit sought on appeal, there remains no question or controversy as to the propriety of the severance, and thus the March 2013 statement cannot serve as a NOD with any aspect of the reinstatement.

As the record shows, the Veteran undoubtedly disagrees with the percent of the disability rating assigned following the grant of service connection for PTSD in the June 2011 rating decision, and thus timely appeals for an evaluation in excess of the currently assigned 70-percent for the service-connected PTSD (and major depressive disorder).  However, the Veteran's disagreement with the February 15, 2011, effective date for an award of VA disability compensation for the service-connected PTSD, which was made in the March 2013 statement, is untimely.  The Board notes that at no time during the one-year period after the issuance of the June 2011 rating decision did the Veteran or his attorney express disagreement with the effective date for an award of VA disability compensation for the service-connected PTSD.  See 38 C.F.R. § 3.1(k) (2011, 2015) ("service-connected" means that such disability was incurred in or aggravated in the line of duty  in the active military, naval, or air service); see also 38 C.F.R. § 3.4 (2011, 2015) ("compensation" means a monthly payment made by VA to a veteran because of service-connected disability).

As relevant here, in the June 2011 rating decision, the RO established that the effective date for both (1) service connection for PTSD and (2) the 70-percent evaluation for this psychiatric disability, is February 15, 2011, the date receipt of the claim giving rise to the award.  In this case, a challenge of the effective date necessarily contemplates the effective date assigned for the award of service connection itself, because the effective date for a particular evaluation for a disability can in no event precede the effective date of service connection for that same disability.  See generally Barrera v. Gober, 122 F. 3d 1030, 1033 (Fed. Cir. 1997) (Plager, J. concurring) (explaining that a finding of service connection is a predicate for considering the percent of disability or the effective date).  Thus, the analysis is whether the Veteran filed a timely NOD to the June 2011 rating decision with regard to the effective date for an award of VA disability compensation for the service-connected PTSD.

The claimant has the responsibility to identify the specific determinations with which he or she disagrees.  38 C.F.R. § 20.201.  Not only did the Veteran and his attorney fail to clearly announce disagreement with the effective date for an award of VA disability compensation for the service-connected PTSD, in their June, July and September 2012 statements, the RO gave the Veteran and his attorney opportunities to clarify.  In accordance with 38 C.F.R. § 19.26, the RO sought clarification of the Veteran's disagreement.  The Report of General Information, dated in June 2012, shows that the Veteran's attorney was contacted, and he clarified his June 2012 letter.  The Veteran's attorney did not indicate any disagreement with either the effective date for an award of VA disability compensation for the service-connected PTSD, based on the June 2012 Report of General Information.  A subsequent Report of General Information, dated in July 2012, likewise shows that the Veteran's attorney did not indicate disagreement with the effective date for an award of VA compensation for the service-connected PTSD.  It is unequivocal that all the evidence regarding disagreement with the June 2011 rating decision, which was received within one year following that decision, was solely for the percent of the Veteran's evaluation and not for the Veteran's effective date.  Accordingly, the Veteran's March 2013 statement is untimely to initiate an appeal of the June 2011 rating decision, with respect to the effective date for an award of VA disability compensation for the service-connected PTSD, and cannot serve as a valid and timely NOD as to such decision.  38 U.S.C.A. § 7105(c).  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal concerning the timeliness of the March 2013 NOD is denied.

Evaluation of PTSD and Depressive Disorder

At the outset, the Board must emphasize that the issue concerning the initial rating for the service-connected mood disorder was the subject of a final rating decision by the RO in August 2009.  In that regard, the RO determined that the evidence on file at the time did not support a disability rating greater than 30-percent for the service-connected mood disorder.  As aptly noted by the record, the Veteran did not initiate an appeal of that rating decision following written notification in August 2009.  See 38 U.S.C.A. §§ 5104, 7105(a)-(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201.  Thus, the effective date for a later increase in the 30-percent rating must be determined in relation to a new claim for increased compensation.  See. e.g., Suttman v. Brown, 5 Vet. App. 127, 136 (1993) (holding that a claim for increase "based on facts different from the prior final claim" is a new claim).  In other words, since the RO's unappealed, final rating decision in August 2009 is determinative, as a matter of law, that the evidence then before it did not show entitlement to an initial rating greater than 30-percent, the Veteran is collaterally estopped from relitigating the same issue based upon the same facts, albeit for a different purpose.  See Hazen v. Gober, 10 Vet. App. 511, 520 (1997).  Therefore, any later award of increased compensation, as to the mood disorder (now classified as PTSD and a depressive disorder), must be based upon a new claim; and, if the claim is granted (as occurred when the RO subsequently granted a 70-percent rating in the June 2011 rating decision), the effective date for the increase may not be based solely upon the evidence considered in the prior final rating decision.  Id. at 521.

Here, the record reflects that the evidence on file at the time of the August 2009 rating decision included medical records dated in May 2009, which were referenced by the Veteran in the March 2013 statement.  These medical records were considered as the basis for the assignment of the initial 30-percent rating for the mood disorder in the unappealed, final rating decision of August 2009.  To this extent, the Board is collaterally estopped from viewing that evidence any differently from the way it had been reviewed by the RO in August 2009.  See Hazen v. Gober, supra.  For this reason, these medical records cannot provide the basis for a rating in excess of 30-percent beyond, or within, the one-year preceding February 2011.

In February 2011, the Veteran filed a new claim for an increased rating of his service-connected mood disorder, currently evaluated at 30 percent disabling; which, in a June 2011 rating decision, the RO expanded the service-connected disability to include PTSD, re-characterized the service-connected psychiatric disability as PTSD and depressive disorder, and increased the disability rating from 30 percent to 70 percent disabling.  The Veteran seeks a disability rating in excess of 70 percent for the service-connected PTSD and depressive disorder.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's service-connected psychiatric disability (classified as PTSD and depressive disorder) is evaluated under VA's General Rating Formula for Mental Disorders.  Under the formula, a 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, 9411.  The criteria for a 70 percent rating for PTSD and depressive disorder are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, 9411.

The extent of social impairment will also be considered, but an evaluation will not be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In May 2011 the Veteran underwent a VA psychiatric examination (Disability Benefits Questionnaire (DBQ)).  The examination report shows that the Veteran restarted therapy in March 2011; and that, in May 2011, the Veteran's vocational rehabilitation had been discontinued because the Veteran's medical conditions achievement of a vocational goal was not reasonably feasible.  At the time of the examination, the Veteran was married with four children.  The Veteran stated that one of his sons lived at home to help take care of him.  The Veteran stated that his only outside time was when he went to the Arts Lux Center, or to the pet shop.  The examiner found that the Veteran enjoys Japanese art, fusing glass, and painting landscapes.  The Veteran did not have a history of suicide attempts, violence or assaults.  Upon psychiatric examination, the Veteran was cooperative and attentive.  He did not suffer from delusions or hallucinations.  He understood the outcome of his behavior, and that he had a problem.  He did not have homicidal or suicidal thoughts.  The examiner further found that the Veteran did not have inappropriate behavior, was able to interpret proverbs appropriately, and did not suffer from panic attacks.  The Veteran showed good impulse control, no episodes of violence, could maintain minimum personal hygiene, showed normal memory, and was able to still do chores, shopping, and exercising.  The examiner further found that the Veteran's disturbances due to PTSD impaired his social, occupation or other important areas of functioning.  The Veteran was assessed with a GAF of 50.  The examiner concluded that the Veteran did not have total occupational and social impairment in judgment, thinking, family relations, work, mood or school.

A February 2012 VA general medical examination is on file.  The examiner gave an opinion regarding the Veteran's occupational functioning.  The examiner stated that the Veteran retired from computer operations in approximately 2001, largely due to issues related to his non-service connected cardiac condition.  The examiner noted that the Veteran experiences weekly bouts of diarrhea and that the diarrhea, in and of itself, would not preclude the Veteran from substantially gainful employment.  Another VA examiner in February 2012 stated that the Veteran's PTSD and mood disorder would not entirely, in and of itself, render the Veteran unemployable for substantially gainful physical or sedentary employment.  The examiner further noted that, taken in combination, the Veteran's psychiatric disorder and diarrhea in totality would render him unemployable for both physical and sedentary employment.

In May 2012 the RO sought an opinion to whether or not the Veteran's depressed mood and chronic diarrhea would render him unable to secure and maintain gainful employment.  The examiner found that the Veteran's depression would not render him totally unemployable, and supported the conclusion, stating that the Veteran's non-service connected disabilities would be the primary reason for difficulty with employment.  

In October 2012 the Veteran underwent a mental disorders examination.  The Veteran's GAF score was 52.  The examiner determined that the Veteran's mental diagnoses resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran relayed having contact with his children, and gave an update on his wife.  The Veteran stated that he went deer hunting with his son in the fall.  The Veteran stated he last worked in 2002.  The Veteran stated that he had a heart attack in 2002 when duck hunting.  He stated that he was out of work for several weeks, and was unable to return back to work.  The Veteran exhibited: depressed mood, near continuous panic or depression, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including a work like setting.  

A mental health symptoms checklist was supplied by the Veteran in October 2012.  The Veteran relayed that he experienced symptoms of: anger, anxiety, chronic sleep problems, danger of hurting self of others, delusions, denial, depression, difficulty making decisions, emotional numbing, flashbacks, guilt, hallucinations, inappropriate behavior, intrusive thoughts, isolation, lack of emotions, lack of self-esteem, memory loss, neglect of personal hygiene, neglect of family, nervousness, panic attacks, periods of violence thoughts, problems with communication, problems at work, noting that he is disabled, sense of helplessness, suicidal feelings/thoughts, suspiciousness, takes medication for mental conditions, and that he is unable to share his feelings.  

In December 2012 the Veteran submitted correspondence.  The Veteran referred to an instance where he remained in the same clothes for three days, and did not shower or bathe.  The Veteran stated that this was before the October VA examination.  The Veteran stated that he lost his motivation for his artwork, and that his depression was worsening.  The Veteran also stated that he had a nightmare, which involved knocking over furniture in his sleep, and that he had previously experienced similar night terrors.

In January 2014 the Veteran underwent a mental health examination.  The examiner reviewed both the Veteran's PTSD and his depression.  The examiner determined that the Veteran's psychiatric disabilities resulted in occupational and social impairment with reduced reliability and productivity.  In review of the Veteran's recent history, he stated that his children were doing "pretty good" and that his wife was fine and in great health.  The Veteran was unable to hunt in the past year because he was on oxygen, but hoped that he can do sedentary hunting at some point.  The examiner found that since December 2013 the Veteran had only one nightmare, and was not suicidal.  The examiner found that based on the Veteran's psychometric testing, he equates to moderate severity PTSD, and depressive disorder.

In an April 2014 submission the Veteran's representative stated that the Veteran required hospitalization because his PTSD and depressive disorder aggravated his heart disease.  The Veteran asserted that the VA examination was insufficient.  

The evidence of record does not reflect a higher level of impairment, as contemplated by the criteria for a 100 percent rating, during the entire period of the appeal.  Although the Veteran showed symptoms of irritability, sleep impairment, depression, low motivation, and recurrent thoughts during that time, these symptoms do not rise to the level of total social and occupational impairment.  The Veteran has not exhibited violent behavior and has only merely thought of violent acts.  The Board finds that a disability rating in excess of the currently assigned 70 percent rating is not warranted.  During the entire period on appeal, the Veteran was competent, able to communicate clearly, did not exhibit gross impairment to cognition, was not inappropriate, did not suffer from constant delusions, did not show a persistent intent to commit violence, and was not disoriented to his location.  Moreover, the record evidence reflects that the Veteran has been capable of maintaining family relations, judgment, and thinking.  The Veteran also showed interest in leisure pursuits like artwork, and hunting.  Furthermore, the Veteran has not been deemed totally occupational and social impaired by a VA medical professional, after numerous examinations.  Given that the record evidence does not indicate a level of impairment to support a determination of total occupational and social impairment at any time, a 100 percent schedular rating is not warranted.  The Board notes the Veteran's contentions made in his self-reported mental health checklist, and his statements regarding the extent of his PTSD and depressive symptoms, however they are not sufficient to outweigh the medical examiner's findings and opinions.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

The schedular evaluation for the Veteran's PTSD and depressive disorder is not inadequate.  The Veteran exhibits symptoms such as depressed mood, sleep impairment, and low motivation.  These are symptoms contemplated in the broad rating schedule under Diagnostic Code 9411.  The Veteran does not have any symptoms from his service-connected PTSD and depressive disorder that are unusual or exceptional from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected PTSD and depressive disorder; thus, the schedular evaluations are adequate to rate the Veteran's PTSD and depressive disorder. The Board need not determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board acknowledges that the Veteran is no longer employed, but he has been already been assigned a TDIU.  Thus, the Board finds that Rice is inapplicable.

TDIU and DEA

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999). 

The general rule with respect to effective date of an award of increased compensation is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1). 

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

As to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. §§ 3.157(b)(1), 3.155(a) (2015). 

A claim for TDIU, qualifies as a claim for increased disability compensation and is subject to the criteria set forth at 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o)(2), cited above.  Under those provisions, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date. 

A TDIU award of benefits itself, may be granted where the schedular rating is less than total, but when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 

Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In February 2011, the Veteran submitted claims for increased compensation for his service-connected mood disorder, and for service connection for PTSD.  In a June 2011 rating decision, the Veteran was granted service connection for PTSD, and his service-connected psychiatric disorder (now classified as PTSD and depressive disorder) was increased from 30-percent to 70-percent disabling, effective from February 15, 2011.  In July 2011, the Veteran submitted an application for increased compensation based on unemployability.  As such, the RO considered the TDIU claim to be a component of the claim for increase filed in February 2011.  See VAOPGCPREC 6-96.  The RO, in a January 2013 rating decision, determined that as of February 15, 2011, the evidence of record established that the Veteran met the criteria for a TDIU rating.  38 C.F.R. § 4.16.

The Veteran's combined service-connected rating is 80-percent effective February 15, 2011, and 90-percent effective July 28, 2011.  However, the combined rating does not meet the schedular requirements of 38 C.F.R. § 4.16(a) for the period prior to February 15, 2011.  During that time, the Veteran had established service connection for chronic diarrhea, evaluated at 30 percent disabling, effective from April 21, 2009, and for a mood disorder, evaluated at 30 percent disabling, effective from April 21, 2009, with a combined rating of 50-percent.  38 C.F.R. § 4.25.  Thus, the Board will consider the claim for TDIU in accordance with 38 C.F.R. § 4.16(b).

Prior to February 15, 2011, the evidence of record does not warrant referral of the TDIU claim to the Director of the Compensation and Pension Service under the provisions of 38 C.F.R. § 4.16(b).  In this regard, the evidence does not support the Veteran's assertion that he was unable to secure and follow a substantially gainful occupation prior to February 15, 2011, due solely to his service-connected mood disorder, and chronic diarrhea.  While the evidence post February 15, 2011, clearly shows that the combined effect of the Veteran's service connected disabilities rendered him unable to function occupationally, the record evidence does not suggest that the Veteran's mood disorder and chronic diarrhea prior to that time rendered him unemployable.  In fact, the medical record shows that the Veteran's non-service connected cardiac condition rendered him disabled to work beginning in approximately 2002.  The Board notes the copious medical evidence submitted on behalf of the Veteran; however, no evidence alleges that the Veteran's chronic diarrhea and mood disorder rendered him unable to secure and follow substantially gainful employment.

Accordingly, the Veteran does not meet the schedular requirements for TDIU prior to February 15, 2011, and a referral for extra-schedular consideration under 38 C.F.R. § 4.16(b) is not warranted, as the record before VA does not establish that the Veteran's service-connected mood disorder and chronic diarrhea were of sufficient severity to produce unemployability prior to February 15, 2011.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Based upon the evidence in this case, the exact onset of when the Veteran's service-connected psychiatric disorder and chronic diarrhea prevented him from working cannot be determined with any certainty; especially, given that the record evidence consistently shows that the Veteran's non-service connection cardiac condition was the primary factor that led to his inability to return to work as early as 2002, and that the results of the February 2012 VA examination which, at that time, indicate that the Veteran's service-connected disabilities, combined, rendered him incapable to perform the physical and mental acts required for employment.  Thus, resolving all reasonable doubt in the Veteran's favor, the earliest date that it can be factually ascertained that he met the criteria for a TDIU is February 15, 2011.  The record evidence shows that the Veteran's entitlement to TDIU did not arise until February 15, 2011, which, based on the facts found, relates to a February 2012 VA opinion indicating that the Veteran is unemployable due solely to his service-connected disabilities, and to a time when the Veteran satisfied the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  Therefore, under applicable legal criteria, the date of the increase and the date of the receipt of the claim is considered to be February 15, 2011, as there are no other applicable records from which to derive a factually ascertainable increase in the Veteran's service-connected disabilities to warrant a TDIU rating.  See 38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o)(1)-(2); see also VAOPGCPREC 6-96.

Next, the Board considers whether an effective date prior to February 15, 2011, is warranted for entitlement to Dependents' Educational Assistance benefits pursuant to 38 U.S.C.A. Chapter 35.

For the purposes of educational assistance under 38 U.S.C.A., Chapter 35, the child or surviving spouse of a Veteran will have basic eligibility if the following conditions are met: (1) The Veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the Veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the Veteran's death; or (4) the Veteran died as a result of a service-connected disability.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. §§ 3.807(a), 21.3021 (2014).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of this title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113.

As the Veteran is not entitled to a TDIU prior to February 15, 2011, he also is not entitled to Dependents' Educational Assistance benefits prior to that date.  The evidence fails to show any basis other than the permanency of the TDIU rating, due to his multiple service-connected disabilities, for which he would be entitled to Dependents' Educational Assistance benefits.  Thus, February 15, 2011, is the earliest date for which such entitlement is warranted. 

Although the Veteran may contend that he is entitled to an earlier effective date for Chapter 35 Dependents' Educational Assistance, VA regulations dictate the specific circumstances and criteria that must be met before Dependents' Educational Assistance benefits may be granted.  As these criteria were not met prior to of February 15, 2011, an effective date prior to this date for the award of Dependents' Educational Assistance benefits must be denied.

SMC

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises, or if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.

The Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).
The Veteran's VA examinations and treatment records throughout this appeal have not shown that he is permanently housebound by reason of his service-connected disabilities.  The Veteran has not contended that he is housebound; rather, the Board finds that he is seeking SMC based on having a 100 percent rating along with additional service-connected disability or disabilities independently ratable at 60 percent. 

The Veteran was awarded TDIU effective February 15, 2011.  The grant of TDIU shows that the award was based upon the combined effects of the Veteran's service-connected PTSD and depressive disorder, and chronic diarrhea.  None of the Veteran's service-connected disabilities are individually rated as 100 percent disabling.  

In this case, although the award of a TDIU may satisfy the "rated as total" element of section 1114(s), the Veteran's TDIU was based upon multiple service-connected disabilities.  Therefore, the Veteran does not meet the criteria for SMC payable at the housebound rate based upon a single service-connected disability rated as 100 percent and additional service-connected disability or disabilities independently ratable at 60 percent.  Additionally, as the evidence does not show, nor does the Veteran contend, that his service-connected disabilities render him permanently housebound, the criteria for the award of an SMC payable at the housebound rate based on being housebound have not been met. 

The Board is sympathetic to the Veteran considering the severity of his disabilities as evidenced by the award of a TDIU.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104.  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal of entitlement to SMC payable at the housebound rate is denied.


ORDER

The previously denied claim of entitlement to service connection for diabetes mellitus, type II is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for coronary artery disease is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

The previously denied claim of entitlement to service connection for transient ischemic attacks, claimed as arterial spasms is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.

Propriety of the severance of service connection for PTSD is dismissed.

The March 2013 correspondence, contesting the February 15, 2011, effective date for an award of VA disability compensation for the service-connected PTSD in the June 2011 rating decision, is an untimely filed NOD; the appeal is denied.

Entitlement to an increased evaluation for PTSD and depressive disorder in excess of 70 percent disabling is denied.

Entitlement to a TDIU prior to February 15, 2011, is denied.

Entitlement to DEA benefits, under 38 U.S.C. Chapter 35, prior to February 15, 2011, is denied.

Entitlement to SMC at the housebound rate is denied.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As the Veteran's claims of entitlement to service connection for: (1) diabetes mellitus, type II, to include as due to Agent Orange exposure, (2) coronary artery disease, to include post myocardial with stent placement and coronary artery bypass graphing, to include as a result of Agent Orange exposure and as secondary to the service-connected psychiatric disability, and (3) a disability manifested by transient ischemic attacks, asserted as arterial spasms, to include as a result of Agent Orange exposure and as secondary to the service-connected psychiatric disability, are reopened, and further development is needed.

The RO previously determined that the Veteran was not exposed to herbicides (Agent Orange), and therefore is unable to fulfill the requirements of service connection for the remanded issues.  The Board notes that the Veteran supplied additional information regarding his potential exposure to Agent Orange, which must be developed.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send a request to the U.S. Army and Joint Services Records Research Center (JSRRC), or any other appropriate source, in order to obtain information, which may to corroborate the Veteran's new statements, regarding his alleged exposure to Agent Orange while he was stationed at U-Tapao Royal Thai Air Force Base.  See VA Manual M21-1MR, Part IV, subpart ii, 2.C.10.o.
 
2. Thereafter, the AOJ should prepare and associate with the claims file a formal memorandum documenting the efforts to obtain the information regarding the Veteran's alleged exposure to Agent Orange, as set forth in paragraph one above.

3.  The AOJ should schedule the Veteran for an examination to determine if the Veteran has diabetes mellitus, type II; and if so, the etiology of that condition.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

Diabetes Mellitus:

Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has diabetes mellitus, type II?  If the Veteran has developed such disorder, it is at least as likely as not (50 percent or greater probability) that such disorder was manifested during service, or is otherwise medically related to any injury, illness, or incident that occurred during service?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

4.  The AOJ should schedule the Veteran for an examination to determine if the Veteran has coronary artery disease, and/or transient arterial attacks; and if so, the etiology of those conditions.  The claims folder must be made available to and be reviewed by the examiner.  All appropriate test and studies should be accomplished and all clinical findings should be reported in detail.

Coronary Artery Disease:

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran has coronary artery disease?  

b. If the answer to (a) is "yes, is it at least as likely as not (50 percent or greater probability) that such a disorder was manifested during service, or is otherwise medically related to any injury, illness, or incident that occurred during service?

c. Is it at least as likely as not (50 percent or greater probability) that a diagnosis of coronary artery disease was caused by, or a result of, the Veteran's service-connected PTSD and major depressive disorder (i.e., mood disorder)?

d. Is it at least as likely as not (50 percent or greater probability) that a diagnosis of coronary artery disease was aggravated by (i.e., permanently progressed at an abnormally high rate as a result of) the Veteran's service-connected PTSD and major depressive disorder (i.e., mood disorder)?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

Transient Ischemic Attacks:

a. Based on the evidence of record, can it be determined with a reasonable degree of medical certainty that the Veteran suffers from a disability manifested by transient ischemic attacks?  

b. If the answer to (a) is "yes," is it at least as likely as not (50 percent or greater probability) that such disorder was manifested during service, or is otherwise medically related to any injury, illness, or incident that occurred during service?

c. Is it at least as likely as not (50 percent or greater probability) that a disability manifested by transient ischemic attacks was caused by, or a result of, the Veteran's service-connected PTSD and major depressive disorder (i.e., mood disorder)?

d. Is it at least as likely as not (50 percent or greater probability) that a disability manifested by transient ischemic attacks was aggravated by (i.e., permanently progressed at an abnormally high rate as a result of) the Veteran's service-connected PTSD and major depressive disorder (i.e., mood disorder)?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

5.  Thereafter, the AOJ should re-adjudicate the issues on appeal.  If the benefits sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


